DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-24 in the reply filed on 05/13/2022 is acknowledged.
Claims 25-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/13/2022.
	After further review, Examiner noticed the elected claims additionally include two distinct species as provided below.
This application contains claims directed to the following patentably distinct species
 Species (i), claims 1-21, directed to a coated substrate with a printable lithium composition.
Species (ii), claims 22-24, directed to a coated substrate with a printable lithium composition. 
The species are independent or distinct because species (i) requires a lithium metal powder with a composition of 50-98% by weight, and more particularly, 70-85% by weight whereas species (ii) requires a lithium metal powder with a composition of 5-50% by weight, and more particularly, 15-25% by weight. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with F. Michael Sajovec on 06/15/2022 a provisional election was made without traverse to prosecute the invention of species (i), claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  In addition to previously withdrawn claims 25-29, claims 22-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
	Claims 1-29 are currently pending in the application, of claims 22-29 are withdrawn from consideration.
	Claims 1-21 are being examined on the merits in this Office Action.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsjieh (U.S. Patent Application Publication 2018/0269442).
Regarding claim 1, Hsjieh teaches a substrate(i.e., current collector) coated with a printable lithium composition (i.e., electrode ink) (i.e., current collector in contact with electrode lines – as shown in figure 1A and 1B, or 3A and 3B one or two sides of the current collector 150, 350 are coated or in contact with the negative 130, 330 electrode which is the printable lithium composition) (paragraph [0032], [0044], [0049]-[0050]), the printable lithium composition comprising:
a) lithium metal powder (i.e., negative electrode active material particles) (paragraph [0032]) (table II); 
b) a polymer binder (i.e., binder) (paragraph [0032]) (table II); and 
c) a rheology modifier (i.e., conductive additive) (paragraph [0032]) (table II)
Hsjieh teaches the printable lithium composition include the lithium metal powder, the polymer binder, the rheology modifier in a solvent (paragraph [0032]) (table II) which implies the components are compatible with each other.  
As to the limitation “the rheology modifier is dispersible within the composition and provides a three-dimensional structure for preventing degradation and increasing the durability of the substrate when coated with the printable lithium composition.”, Hsjieh teaches the printable lithium composition includes the rheology modifier (paragraph [0032]) which implies is dispersed in the composition.  Hsjieh teaches the composition is used to form three-dimensional structures (i.e., trapezoidal, semicircular profiles) using different printing methods (paragraph [0030], [0069]-[0070]). As such, since the composition of Hsjieh is the same as the one claimed and three dimensional structures are formed using the composition, the same characteristics or properties would be expected where the rheology modifier can prevent degradation and durability of the substrate. Therefore, it is reasonable to conclude that Hsjieh meets the requirements of the claimed limitation.  

    PNG
    media_image1.png
    850
    443
    media_image1.png
    Greyscale

Regarding claim 2-3, Hsjieh teaches the substrate is an energy storage device (i.e., microbattery cell array) substrate such as a current collector or an electrolyte (paragraphs [0021]-[0027], [0044], [0047]) (see figures 1A-1B).
Regarding claim 7, Hsjieh teaches the rheology modifier is carbon nanotubes (table II).
Regarding claim 13, Hsjieh teaches the printable lithium composition further includes one or more additional rheology modifier (i.e., mixtures thereof) (paragraphs [0017], [0032]) (table II).
Regarding claim 14, Hsjieh Hsjieh teaches the composition having 85-95% by weight of the lithium metal powder (i.e., active material) (table II), 5-10% by weight of the rheology modifier (table II) and 2-8% by weight of the binder (table II).
Regarding claim 16, Hsjieh teaches one or more electrode active materials for forming an electrode (i.e., mixtures thereof) (paragraph [0032]) (table II). 
Regarding claim 17, Hsjieh teaches a battery comprising a cathode, an electrolyte, and an anode, wherein the cathode, the electrolyte, the anode may include a substrate (i.e., current collector) coated with the printable lithium composition (paragraphs [0021]-[0027], [0044], [0047]) (see figures 1A-1B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsjieh (U.S. Patent Application Publication 2018/0269442).
Regarding claims 4-6, Hsjieh teaches the printable lithium composition have a thickness of 0.1µm to 1000µm (paragraph [0017], [0032]). As indicated above Hsjieh teaches the printable lithium composition includes a lithium metal powder (paragraph [0032]) and form the electrode (130) (paragraph [0044]). As shown in figures 1A and 1B, the printable lithium composition form the electrode (130) with trapezoidal (cross-sectional) and rectangular profiles (paragraph [0069]) which can be interpreted the lithium printable composition to be in the form of a foil or film. It is noted that Hsjieh differ in the exact same thickness as recited in the instant claim however, one of ordinary skill in the art before the effective filing date of the claimed invention would have considered the invention to have been obvious because the thickness of Hsjieh overlap the instant claimed thickness and therefore is considered to establish a prima facie case of obviousness. It has been held in the courts that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).        
Regarding claim 15, Hsjieh teaches the composition having 85-95% by weight of the lithium metal powder (i.e., active material) (table II), 5-10% by weight of the rheology modifier (table II) and 2-8% by weight of the binder (table II). Hsjieh differ in overlapping the claimed compositions of the rheology modifier and the binder by 5%. However, such is so close that one of ordinary skill in the art could have considered the claimed concentration by routine experimentation in order to discover a range where the printable lithium composition is optimum for applicability in battery electrodes unless there is evidence indicating that such concentration is critical (see MPEP 2144.05). 
Claim(s) 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsjieh (U.S. Patent Application Publication 2018/0269442) as applied to claim 1 and 17 above, and further in view of Yakovleva et al. (U.S. Patent Application Publication 2011/0135810) and Shen et al. (U.S. Patent Application Publication 2016/0301076).
Regarding claims 8-12, Hsjieh teaches the printable lithium composition as described above in claim 1 to include the polymer binder. Further Hsjieh teaches the binder may include an unsaturated elastomer such as styrene butadiene rubber and a thermoplastic such as polyethylene glycol which encompass an ethylene oxide (paragraph [0017]).
Hsjieh does not disclose the particulars of the molecular weight and the saturated elastomer as recited in the instant claims.
Yakovleva, also directed to lithium metal powder (abstract), teaches a printable lithium composition comprising a lithium metal powder, a rheology modifier (i.e., carbonaceous material) and a polymer binder such as ethylene vinyl acetate, styrene butadiene rubber, ethylene propylene diene monomer (paragraph [0019]). Yakovleva teaches the polymer binder acts as an affinity promoting agent for the substrate.
As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the printable lithium composition of Hsjieh to include a polymer binder such as a ethylene vinyl acetate or ethylene propylene diene monomer which are saturated elastomers as taught by Yokovleva in order to provide affinity of the lithium metal powder to the substrate. As to the molecular weigh, the claimed range is so broad that one of ordinary skill in the art would recognize for example that a polymer of styrene butadiene rubber would necessarily overlap or fall within the claimed range. A monomer of styrene butadiene rubber has known a molecular weight 158g/mol. In the art of polymerization, it is known that a polymer of SBR is polymerized to form long, multiple-unit molecules where repeating units of SBR are arranged along a polymer chain. It would require only 7 units of the SBR monomer to be polymerized to reach a molecular weight of 1000 and about 50,6033 units of the SBR monomer to be polymerized to reach a molecular weight of 8,000,000. Therefore, it would be apparent to a skilled artisan that such molecular weight would necessarily be present in the polymer binder of Hsjieh or at least overlap or be within the claimed range. 
Nonetheless, as evidenced by Shen, a binder comprising an SBR (paragraph [0047]) for applicability in batteries (abstract) can have an average molecular weight of 300,000 to 1,500,00 which falls within the claimed range. Shen teaches the binder is used in the formation of electrodes (same as Hsjieh) improving conductivity of the electrode (paragraph [0004]). 
As such, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify printable lithium composition of Hsjieh to include a polymer binder with an average molecular weight between 300,000 to 1,500,00 as taught by Shen as such is know to be used in binders for applicability in batteries where improved conductivity in electrodes is observed. 
Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (U.S. Patent Application Publication 2018/0269442) as applied to claim 1 above, and further in view of Tour et al. (U.S. Patent Application Publication 2018/0358618).
Regarding claims 18-21, Hsjieh teaches the printable lithium composition as described above in claim 1 and 17. Further, Hsjieh teaches a solid electrolyte (paragraph [0019]) is adapted to be combined with the printable lithium composition (i.e., electrolyte is in contact or between the negative electrode - which comprises the printable lithium composition) (paragraph [0020]-[0021], [0047]-[0048]).
Hsjieh does not teach the particulars of the electrolyte comprising lithium bis(fluorosulfonyl)imide or lithium trifluoromethanesulfonimide in a concentration of about 3M to 5M.
Tour, directed to carbon nanotubes electrode (abstract), teaches an electrolyte of lithium bis(fluorosulfonyl) imide in a concentration of 4M is used for lithium metal anodes (paragraph [0099]) (Note: carbon nanotubes is the rheology modifier Hsjieh which uses the printable lithium composition for lithium metal anode). Tour further teaches such concentration promote high coulombic efficiency in the lithium metal anode. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the printable lithium composition of Hsjieh to include a lithium bis(fluorosulfonyl)imide electrolyte with a concentration of 4M in order to promote high coulombic efficiency in the lithium metal anode.    
 
Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zaghib et al. (U.S. Patent Application Publication 2016/0149212). Zaghib teaches a printable lithium composition for forming a film or a foil (7) on a current collector substrate (1) (paragraph [0072]) comprising a lithium metal powder (2) (paragraph [0030]), a rheology modifier comprising carbon nanotubes (5A) (paragraph [0017]) and a polymer binder (9) (paragraph [0019]).

    PNG
    media_image2.png
    244
    363
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723